Citation Nr: 0915882	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-83 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits. 


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to February 
1955.  He died in August 1994.  The appellant seeks 
entitlement to VA benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 determination of the RO that 
denied entitlement to certain VA death benefits because the 
appellant was not recognized as the deceased Veteran's 
surviving spouse.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in October 
1949 and April 1973. 
 
2.  In records dated from 1983 and 1987, the Veteran reported 
he was divorced. 
 
3.  The Veteran's death certificate indicates that he was 
married to someone other than the appellant.

4.  A preponderance of the probative evidence indicates that 
the Veteran and the appellant did not live together 
continuously prior to his death and their separation is not 
show to have been due to the misconduct of, or procured by, 
the Veteran without the fault of the spouse. 



CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits 
have not been met. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and her representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and her representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to the 
claims being decided such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
appellant in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the AOJ provided the appellant VCAA notice on 
the claim being decided by a letter dated May 2007.  

In Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In this case, notice was provided after the initial 
decision; however, the timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claim.  The July 2007 statement of the case (SOC) considered 
the claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA.  
 
The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the AOJ 
acknowledged the claim being decided, notified the appellant 
of the evidence needed to substantiate the claim, identified 
the type of evidence that would best do so, informed her of 
the VCAA and VA's duty to assist, and indicated that it was 
developing her claims pursuant to that duty.  More 
specifically, the AOJ indicated that the information provided 
concerning the Veteran's marital history was inconsistent and 
that the appellant should submit five sworn statements from 
individuals who knew of the 1973 remarriage and could support 
the appellant's claim.  The AOJ also identified the evidence 
it had received in support of all of the claims being decided 
and the evidence it was responsible for securing.  The AOJ 
noted that it would make reasonable efforts to assist the 
appellant in obtaining all outstanding evidence provided she 
identified the source(s) thereof.  The AOJ also noted that, 
ultimately, it was the appellant's responsibility to ensure 
VA's receipt of all pertinent evidence.  The AOJ advised the 
appellant to sign the enclosed form authorizing the release 
of the veteran's treatment records if she wished VA to obtain 
such records on her behalf.  The AOJ also advised the 
appellant to identify or send directly to VA evidence to 
support her claims.

The Board notes that the appellant was not given information 
concerning the continuous cohabitation provisions, relevant 
to adjudicating whether the appellant qualifies for benefits 
as the surviving spouse of the Veteran.  However, the Board 
notes in this regard that the appellant's Form 9, Substantive 
Appeal, indicates the appellant's contentions that it was not 
her fault that she was separated from the Veteran.  The 
appellant additionally cites 38 C.F.R. 3.53 and quotes the 
relevant information concerning the cohabitation requirement.  
The appellant goes on to indicate that since VA had not 
procured a divorce decree indicating that she and the Veteran 
were divorced after April 20, 1973 and since the separation 
was not her fault, she is entitled to DIC and accrued 
benefits.  The Board additionally notes that the appellant 
was not represented when filling out this paperwork and 
further that she signed the substantive appeal form.  Thus, 
such statements show actual knowledge by the appellant of the 
information and evidence necessary to support her claim that 
she is the surviving spouse of the Veteran.  In this regard, 
the appellant also procured and submitted a statement from 
the Sullivan County Clerk that there was no record of a 
divorce between her and the Veteran between 1973 and 1994.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the 
appellant information on disability ratings or effective 
dates to be assigned service-connected disabilities or 
effective dates to be assigned increased evaluations.  
However, the appellant is not prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.  With regard to the appellant's 
claim, the issue for adjudication is establishing her 
eligibility for benefits which is a pre-requisite to the 
adjudication of DIC benefits.  Therefore, any question 
relating to the appropriate evaluation or effective date to 
be assigned is moot. 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the 
appellant identified as being pertinent to her claim.  The 
appellant does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal. 
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what additional evidence she should submit to substantiate 
her claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).



II.  Analysis

The appellant contends that she was married to the Veteran 
from 1973 until his death in 1994 and that any separation was 
the fault of the Veteran.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008). 
 
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2008). 
 
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 
 
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008). 
 
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 
 
The Court has held that one claiming to be the spouse of a 
veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

The Veteran's death certificate indicates that he died on 
August [redacted], 1994 of a myocardial infarction with alcohol abuse 
indicated as an additional significant condition.  The death 
certificate was submitted by the appellant when applying for 
DIC benefits during March 2006.  The Board notes that the 
Veteran's marital status is noted as married with the 
surviving spouse being H.B. (maiden name provided).  The 
death certificate additionally indicates that the informant's 
name was H.M. with relationship to deceased being "wife".  
However, "wife" has been scratched out with a pen and 
initialed "R.M.".  The Board notes that the appellant's 
initials are R.M.  

In the appellant's claim for benefits, she indicated that the 
Veteran had been married two times legally to herself with 
the later marriage ending with the Veteran's death.  The 
appellant additionally indicates on the line provided listing 
her initial marriage to the Veteran in 1949, that they were 
separated one year and subsequently remarried.  She 
additionally indicated that she had been married two times 
and that she had not remarried since the death of the 
Veteran.  The appellant stated that she did not live with the 
Veteran continuously from the date of marriage until his 
death; the reason being alcohol related and that he was sick 
and treated at the Johnson City Veterans Hospital.  

The appellant additionally submitted marriage certificates 
indicating she married the Veteran during October 1949 and 
April 1973.  No divorce certificates were submitted to the 
RO.  

The appellant asserted in her February 2007 notice of 
disagreement (NOD) that she remarried the Veteran on April 
[redacted], 1973 in the presence of their children.  The appellant 
additionally indicates that the Veteran lived and worked in 
Georgia for approximately one year before calling her and 
telling her that he was getting married to a woman named N.N.  
Then he got a divorce from N.N. and married H.M.  The 
appellant additionally contended that she never divorced the 
Veteran after the 1973 remarriage because she did not want to 
have bigamy charges filed against him.

At the time of the appellant's substantive appeal during 
August 2007, she submitted an insurance document dated August 
1978 signed by the Veteran, indicating that he was married to 
the appellant.  She additionally submitted a letter from the 
Sullivan County Deputy Clerk & Master dated May 2007, 
indicating that there was no divorce on record for the 
appellant and the Veteran from 1973 to 1994.  

The appellant testified at a Travel Board hearing at the 
Nashville RO during March 2009.  The appellant testified that 
at the time of their 1973 marriage, the Veteran was working 
in St. Louis.  In 1975, he moved to Doraville, Georgia for 
work but that he visited the appellant.  The Veteran moved to 
Daytona Beach during 1978 and did odd jobs, coming back to 
Tennessee during 1979.  The appellant contends that they 
lived in the same house at that point.  During 1983, the 
appellant went to stay with her daughter in North Carolina 
and subsequently went to Florida.  While the appellant was in 
Florida, the Veteran called her and said that if she did not 
come home, he was going to marry another woman.  The 
appellant indicated that her exact words to the Veteran were 
that he should do what he has to do.  When the appellant 
returned to Tennessee a few months later, the Veteran had set 
her things out on the porch and was living with his new wife, 
the aforementioned N.N.  The appellant indicated that the 
Veteran subsequently divorced during 1984 and further that he 
had to pay N.N. $10,000 in the settlement.  At that time, the 
Veteran moved to Ohio but came back and lived in the house 
with the appellant.  The appellant indicated that after that, 
the Veteran was in and out of the VA hospital for a couple of 
years.  The appellant additionally indicated that from 1988 
until the Veteran's death in 1994, the Veteran lived with a 
woman named H.N. who he had married in approximately 1988 in 
either Sullivan or Carter County, Tennessee.  The appellant 
indicated that H.N. had control of the Veteran's affairs, to 
the extent that she sued on a promissory note held by the 
Veteran and the house was signed over to her.  The appellant 
additionally indicated that the friend who she had brought to 
testify was not around during these time periods.  The 
appellant additionally testified that she was not divorced 
from the Veteran as far as she knew.  But after 1980, the 
Veteran had no longer filed joint tax returns with her.  
However, the appellant also testified that she didn't remarry 
after the Veteran's death but that she had a short thing with 
a guy in Florida that had been annulled.  She did not 
indicate when this marriage took place.

The claims file, prior to the filing of the appellant's claim 
contains significant evidence concerning the Veteran's 
marital status prior to his death.  The Veteran submitted a 
claim for benefits dated December 1983.  The Veteran 
indicated that he had been married two times and that he was 
currently divorced.  The Veteran made an additional claim for 
VA benefits during November 1987 in which he indicated that 
he had been married two times and was divorced.  The Veteran 
additionally indicated that he had one dependent, E.D.M., his 
son and that his nearest relative was T.M., his other son.  
An October 1988 letter from the RO indicates that he was 
receiving benefits due to having a dependent and that he 
should let the RO know immediately if there was a change in 
the number of his dependents.  The claims file also contains 
a statement from the appellant dated September 1993 which 
indicates that she was married to the Veteran from 1949 until 
1969.  

The Board finds that the appellant's assertions are not 
credible concerning the continuity and substance of her 
relationship with the Veteran in the years preceding his 
death.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a claimant's testimony simply 
because the claimant is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  The information she provided at the time of her 
hearing and in numerous statements is contradictory and not 
otherwise supported by the evidence of record.  More 
specifically, in the appellant's NOD, she indicated that the 
Veteran was in Georgia when he called and told her he was 
marrying someone else only a year after they had re-married, 
in contradiction to what she stated at her Board hearing; on 
the appellant's claim form for DIC benefits, she indicated 
that she had only been married to the Veteran, but in her 
hearing testimony she indicated that she had been married to 
someone else.  The Board additionally notes that the Veteran 
and the appellant separated when he married during 1983 after 
the appellant refused to return to Tennessee to their home.  
Thus, by the appellant's own admission, the separation was 
procured by herself.

The Board additionally notes that the appellant stands to 
make substantial financial gains if her characterization of 
her relationship with the Veteran is found credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore testimony simply because the appellant is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  However, the Veteran's 
contrary statements for many years before his death, 
consistently indicating that he characterized himself as 
divorced are highly probative, as there was no incentive or 
reason to be dishonest.  Particularly significant is that the 
Veteran did not submit information concerning the existence 
of a dependent (spouse) to the RO, despite being sent 
specific forms in which to do so, and for which information 
he would have received additional compensation benefits.   

The Board additionally notes that by the appellant's own 
admission, the Veteran was granted a divorce for which he had 
to pay a $10,000 settlement to N.N.  Also, H.M. was in 
control of the Veteran's affairs and lived with him for the 
several years prior to his death.  Additionally, the 
appellant indicated that H.M. had sued on the basis of a 
promissory note which was held by the Veteran.  Thus, the 
inescapable conclusion is that the courts of Tennessee found 
that the Veteran's subsequent marriages gave these other 
women legal standing to pursue a divorce and rights of 
survivorship.

The Board notes that in a 1993 statement written by the 
appellant prior to the Veteran's death, she indicated that 
they had been married from 1949 to 1969 without indicating 
that she was married to the Veteran at the time she submitted 
the statement.  The Board additionally notes that the Veteran 
died during August 1994 and the appellant did not claim 
benefits as his surviving spouse until March 2006.  

Given that the Veteran described himself as unmarried during 
the eleven years, at least, prior to his death; the legal 
standing provided to the Veteran's subsequent wives; the time 
lapse between the Veteran's death and the appellant's claim; 
the information on the death certificate; the statement 
submitted to the RO during 1993 which indicated that the 
appellant had been married to the Veteran in the past but 
does not mention her status as his current spouse and the 
lack of credibility in the appellant's statements, the Board 
finds the preponderance of the evidence against the claim.  
Thus, the appellant is not considered to be the surviving 
spouse of the Veteran for VA purposes, and her claim is 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA death benefits is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


